DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office action is in response to the Amendment filed July 21, 2021 which was filed in response to the Non-final rejection of May 11, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2004/0000184 A1 filed by Jung (hereinafter JUNG) in view of U.S. Patent Application Publication No. US 2015/0007911 A1 filed by Murakami et al., hereinafter MURAKAMI.
Regarding Claim 1, JUNG discloses a press formed product (¶[0001] and ¶[0002] disclose material panel 5 shown in Fig. 1 is a press formed auto body panel) formed from a single steel sheet (One side of material panel 5 is shown as being formed in the press system of Fig. 1 into one half of the final press formed product.  A person of ordinary skill would recognize the cam-type press system as shown may be applied to the other side of the same material panel as well, so as to provide a press formed product made of a single steel sheet with the opposing side being a mirror image of the illustrated half of the product), the press formed product comprising:

a top plate portion (see ‘Top Plate Portion’ in the Fig. 3 Detail below) which connects the two vertical wall portions with each other;
at least one projecting portion (see ‘Projecting Portion’ in the Fig. 3 Detail below) which projects from at least one boundary portion of two boundary portions (see ‘Boundary Portion’ in the Fig. 3 Detail below) each of which connects the vertical wall portion and the top plate portion with each other, and
a portion which is bent toward the projecting portion from an upper edge side of the vertical wall portion is a corner portion (see ‘Corner Portion’ in the Fig. 3 Detail below), wherein
in the projecting portion, the steel sheet extending from the vertical wall portion and the steel sheet extending from the top plate portion project from the boundary portion so as to be bent and overlapped at an overlapping portion (See ‘Overlapping Portion’ in the Fig. 3 Detail below pointing to a vertical dashed line added to indicate the overlapping portion where the steel sheet passes through the vertical line at two points, causing them to overlap) located at least at a distal end of the projecting portion (the ‘Overlapping Portion’ line is drawn at a distal end of the projecting portion),
the projecting portion is present at least at a portion of the press formed product in a longitudinal direction (While only the edge profile of material panel 5 is shown in the schematic illustrations of Figures 1-3, it would be understood by a person of ordinary skill material panel 5 would have length and width such that the projecting portion extends longitudinally from the edge profile shown.), and
an angle formed between the top plate portion and the overlapping portion is larger than 180° (an angle measured from the ‘Top Plate Portion’ to the ‘Overlapping Portion’ line in the Fig. 3 Detail below measures more than 180°).

    PNG
    media_image1.png
    198
    501
    media_image1.png
    Greyscale

JUNG does not disclose the product is a hot stamp formed product.
MURAKAMI teaches a hot stamping method (¶[0003]) in which a steel sheet is heated to a predetermined temperature and formed using a tool of a temperature lower than the steel sheet, thereby shaping and quenching the sheet at the same time.  ¶[0004] and ¶[0005] teach a tooling configuration which is capable of producing a product having a tensile strength of 1,500 MPa with excellent dimensional accuracy.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hot press forming method of MURAKAMI into the press system of JUNG so that the resulting press formed product may be made of steel sheet with a higher tensile strength while maintaining dimensional accuracy as taught by MURAKAMI.  A person of ordinary skill would make the incorporation by preheating the steel sheet as taught by MURAKAMI and forming the pre-heated sheet in the press system of JUNG which has the cooling passages taught by MURAKAMI incorporated therein, where cooling passage 1a shown in Fig. 1 of MURAKAMI is incorporated into cam base steel 23 shown in Fig. 3 of JUNG and cooling passage 2a shown in Fig. 1 of MURAKAMI is incorporated into cam 15 shown in Fig. 3 of JUNG.
Regarding Claim 2, the prior art reference combination of JUNG in view of MURAKAMI renders the hot stamp formed product of Claim 1 unpatentable as explained above.  The schematic illustrations of Figs. 1-3 in JUNG show one side of material panel 5 being formed in the cam-type press system.  A 
Regarding Claim 3, the prior art reference combination of JUNG in view of MURAKAMI renders the hot stamp formed product of Claim 1 unpatentable as explained above.  JUNG further discloses wherein the angle formed between the top plate portion and the overlapping portion is larger than 180° and 270° or less.  An angle formed between the ‘Top Plate Portion’ and the ‘Overlapping Portion’ line in the Fig. 3 Detail of JUNG above measures more than 180°, but less than 270°.
Regarding Claim 4, the prior art reference combination of JUNG in view of MURAKAMI renders the hot stamp formed product of Claim 1 unpatentable as explained above.  MURAKAMI teaches the tensile strength of the steel sheet which can be hot stamp formed according to the taught method may be approximately 1,500 MPa.  See ¶[0006].
Regarding Claim 5, the prior art reference combination of JUNG in view of MURAKAMI renders the hot stamp formed product of Claim 1 unpatentable as explained above.  JUNG discloses the press formed product further comprises a flange portion which extends from the edge portion of the vertical wall portion.  See ‘Flanges’ in Fig. 3 Detail of JUNG above.  The schematic illustrations of Figs. 1-3 in JUNG show one side of material panel 5 being formed in the cam-type press system.  A person of ordinary skill would recognize the cam-type press system shown may be applied to the other side of the material panel as well, so as to provide a press formed product with the opposing side being a mirror image of the illustrated half of the product, resulting in the product having two flanges which extend from edge portions of the two vertical wall portions.
Regarding Claim 7, the prior art reference combination of JUNG in view of MURAKAMI renders the hot stamp formed product of Claim 1 unpatentable as explained above.  The prior art reference 
a first step of forming a preformed product (material panel 5 in Fig. 1 is shown as being preformed with its edge portion bent downward) including two first portions to be formed into the two vertical wall portions (One side of material panel 5 being formed according to the method is being shown in JUNG.  A person of ordinary skill would recognize the cam-type press system as taught may be applied to the other side of the material panel as well, so as to provide two vertical wall portions for a press-formed product) and a second portion to be formed into the top plate portion by deforming a blank steel sheet (the progression from Fig. 2 to Fig. 3 in the drawings shows upper pad 7 forms material panel 5 into a vertical wall portion and a top plate portion.  See ‘Vertical Wall Portion’ and ‘Top Plate Portion’ in the Fig. 2 Detail of JUNG below); and
a second step of forming the press formed product by performing press forming on the preformed product (Fig. 3 shows the vertical side wall is formed by cam 15 after the vertical wall is formed; ¶[0021] to ¶[0023]), wherein
the preformed product includes a surplus portion for forming the projecting portion (See ‘Surplus Portion’ in Fig. 2 Detail below),
the preformed product has a substantially U shape in the cross section (material panel 5 in Fig. 1 is shown as being preformed with its edge portion bent downward prior to the press system forming the material panel in Figs. 2 and 3.  As previously mentioned, only one side of material panel 5 is shown in the schematic illustrations of JUNG.  A person of ordinary skill would understand the press system and method taught may be applied to the other half of the material panel not expressly shown, resulting in teaching a material panel with its edges bent downwardly on both side of the panel thereby teaching a preformed product with a substantially U shape), and


    PNG
    media_image2.png
    246
    352
    media_image2.png
    Greyscale

However, the method disclosed by JUNG is not discloses as a method for producing hot stamp formed products.
MURAKAMI teaches a hot stamping method (¶[0003]) in which a steel sheet is heated to a predetermined temperature and formed using a tool of a temperature lower than the steel sheet, thereby shaping and quenching the sheet at the same time.  ¶[0004] and ¶[0005] teach a tooling configuration which is capable of producing a product having a tensile strength of 1,500 MPa with excellent dimensional accuracy.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hot press forming method of MURAKAMI into the press system and method taught by JUNG so that the resulting press formed product made by the method of JUNG may be made of steel sheet with a higher tensile strength while maintaining dimensional accuracy as taught by MURAKAMI.
Regarding Claim 8, the prior art reference combination of JUNG in view of MURAKAMI renders the method according to Claim 7 unpatentable as explained above.  MURAKAMI teaches the tensile 
Regarding Claim 9, the prior art reference combination of JUNG in view of MURAKAMI renders the method according to Claim 7 unpatentable as explained above.  The prior art reference combination of JUNG in view of MURAKAMI also teaches the method of Claim 9 in that JUNG discloses wherein
the second step is performed using a press die which includes a lower die (23 in Fig. 1; ¶[0015]), an upper die (7 in Fig. 1; ¶[0014]), and a slide die (15 in Fig. 1; ¶[0014]) which is movable in a horizontal direction toward the lower die, and
the second step includes: a step (i) where the two first portions are constrained by the lower die and the slide die (Fig. 3 shows lower die 23 and slide die 15 constrain the first two portions which are the vertical wall portions; ¶[0022]); and
a step (ii) where, in a state where the two first portions are constrained, the second portion is pressed by the lower die and the upper die (Fig. 3 shows the second portion is pressed by 23 and 7; ¶[0023]), and the surplus portion is pressed by the upper die and the slide die, thus forming the press formed product (Fig. 3 shows 7, 15 and 23 work together to form the surplus portion).
However, the method disclosed by JUNG is not discloses as a method for producing hot stamp formed products.
MURAKAMI teaches a hot stamping method (¶[0003]) in which a steel sheet is heated to a predetermined temperature and formed using a tool of a temperature lower than the steel sheet, thereby shaping and quenching the sheet at the same time.  ¶[0004] and ¶[0005] teach a tooling configuration which is capable of producing a product having a tensile strength of 1,500 MPa with excellent dimensional accuracy.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hot press forming method of MURAKAMI into the press 
Regarding Claim 11, the prior art reference combination of JUNG in view of MURAKAMI renders the method according to Claim 9 unpatentable as explained above.  The prior art reference combination of JUNG in view of MURAKAMI also teaches the method of Claim 11 in that JUNG discloses wherein
the formed product includes two flange portions which extend from edge portions of the two vertical wall portions (See ‘Flanges’ in Fig. 3 Detail of JUNG above.  The schematic illustrations of Figs. 1-3 in JUNG show one side of material panel 5 being formed in the cam-type press system.  A person of ordinary skill would recognize the cam-type press system shown may be applied to the other side of the material panel as well, so as to provide a press formed product with the opposing side being a mirror image of the illustrated half of the product, resulting in the product having two flanges which extend from edge portions of the two vertical wall portions), and
the method includes a third step of forming the flange portions after the second step (the flange portions are formed as a result of the second step of the forming method of Claim 7).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of MURAKAMI and further in view of U.S. Patent No. 4,838,606 to Furubayashi et al., hereinafter FURUBAYASHI.
Regarding Claim 6, the prior art reference combination of JUNG in view of MURAKAMI teaches the hot stamp formed product according to Claim 1 is an automobile structural member.  ¶[0001] of JUNG discloses the cam-type press system is used to form auto body panels.
The prior art reference combination of JUNG in view of MURAKAMI does not expressly teach the automobile structural member further comprises another member, wherein

FURUBAYASHI teaches an automobile structural member in the form of a door guard bar (11 in Fig. 1; col. 2, lines16-18) which is made up of a main body portion (12 in Fig. 1; col. 2, line 26) formed out of a single steel sheet (col. 2, lines 23-28) and a patch (16 in Fig. 1; col. 2, line 67) fixed to the main body portion at reinforcement portions (13 in Fig. 1; col. 2, line 27), such that the main body portion and the patch form a closed cross section (17 in Fig. 1; col. 3, lines 4-6).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to fix another member, such as patch 16 in Fig. 1 of FURUBAYASHI, to the hot stamp formed product as taught by the prior art reference combination of JUNG in view of MURAKAMI at its flange portions so as to form a closed cross section defined by the patch spanning from one flange portion, crossing the interior of the hot stamp formed product created by the vertical wall portions, and fixing to the opposing flange portion, in the same way FURUBAYASHI fixes patch 16 to span across reinforcement portions 13 of main body portion 12 to create closed cross section 17.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of MURAKAMI and further in view of U.S. Patent Application Publication No. US 2004/0250585 A1 by Bennett et al., hereinafter BENNETT.
Regarding Claim 10, the prior art reference combination of JUNG in view of MURAKAMI renders the method according to Claim 9 unpatentable as explained above.  JUNG further teaches:
the lower die includes a lower die body(3 in Fig. 3; ¶[0014]), and a pad (19 in Fig. 3; ¶[0015]) which is connected to the lower die body via an extension and contraction mechanism (Fig. 3 shows 19 is connected to 3 via return assembly 30; ¶[0019]), and
the method includes: a step (iii) where, after the step (ii), constraint by the lower die and the slide die is released (¶[0024]); and

However, the prior art reference combination of JUNG in view of MURAKAMI does not teach the press-formed product is moved upward when the upper die and pad are moved upward.
BENNETT teaches an extraction system for hot formed parts (¶[0001]) using lift pads (42 in Fig. 1; ¶[0020]) recessed in the forming surface (24 in Fig. 2B; ¶[0020]) of the lower die.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the extraction system taught by BENNETT into the lower die of JUNG to aid in separation of the undercut areas adjacent the projecting portions of the press-formed product from the lower die of JUNG to allow the press-formed product to be removed from the die.

Response to Arguments
Applicant’s arguments made on page 6 of the reply filed July 21, 2021 with respect to the rejections of Claims 1-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of MURAKAMI’s hot stamp forming teaching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,516,874 to Moore et al. discloses a pillar for motor vehicles and tool for making the same.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached from 7:30am to 3:30pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725